[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A review of the present file would indicate that there has been a Motion for Default granted by the Clerk's Office pursuant to the rules in effect at the time. The critical date is October 6, 1995. As of that time, the pleadings were technically closed in accordance with the rules of practice. Regardless of the protestations of both parties in respect to conversations as they perceived them to have taken place in their respective meetings, CT Page 13736 since or before that time, the pleadings have been effectively closed and the filing of all pleadings thereafter, at this point, are a nullity.
The court, not unmindful of the arguments and concessions of counsel at the time of the hearing, recognizes that plaintiff's counsel has offered the defendant the opportunity to file any defenses that may be available to it and that the plaintiff will quickly respond to it as long as the case is not removed from the trial list. The overwhelming concern is the protection from the Dormancy Program, of which the court is aware. Accordingly, the court will allow the defenses, if any, to be pleaded by Friday, December 22, 1995.
FORD, JUDGE